EXHIBIT 10.20

November 14, 2003


VIA HAND DELIVERY
PERSONAL AND CONFIDENTIAL

Mr. Robert D. Iseman
149 Middlebrook Drive
Fairfield, CT 06824

Dear Bob:

This letter confirms our discussion today regarding your separation from
employment with Foster Wheeler Ltd., including its subsidiaries, divisions and
affiliates (collectively the “Company”). The details of our discussion are set
out below.

1.      Employment And Separation From Employment

In accordance with Section 4.1.3 of the Employment Agreement between the Company
and you dated September 10, 2002 (“Employment Agreement”), a copy of which is
attached, this letter serves as notice that your employment is being terminated
without Cause effective December 14, 2003. Except as otherwise provided below,
the “Term” of the Employment Agreement shall end on December 14, 2003 and that
date will be your “Termination Date” for all purposes under the Employment
Agreement.

Provided that (i) you abide by all of your obligations under the Employment
Agreement and (ii) you do not engage in any behavior or activities which result
in the Company transforming your separation into a termination for Cause in
accordance with Section 4.1.1(iii) of the Employment Agreement, during the
period between the date of this letter and your Termination Date (the
“employment period”) your current base salary, employee benefits and perquisites
shall remain unchanged. However, during the employment period, (i) you are to
perform only those specific duties which I request you to perform and (ii) you
are not to be present at the Company’s Perryville offices or other facilities
unless your presence is specifically requested by me. Please contact Richard
Lively, Senior Vice President Human Resources, to arrange a mutually convenient
time during non-business hours to vacate your Perryville office on or before
your Termination Date.

Following your Termination Date, the Company will pay or provide to you the
amounts and benefits specified in Section 4.2.1 of the Employment Agreement.

--------------------------------------------------------------------------------



 

Mr. Robert D. Iseman
November 14, 2003
Page 2

2.      Separation Amounts and Benefits

Provided that you remain in the employ of the Company through the employment
period, you abide by the provisions of Paragraph 1 above and all of your
obligations under the Employment Agreement, then in accordance with Section
4.2.2 of the Employment Agreement, on the condition that (i) on or within three
(3) days after your December 14, 2003 Termination Date (but not before your
Termination Date) you sign, date and return to me the Waiver and Release
Agreement attached hereto as Attachment I, and (ii) you do not revoke the signed
Waiver and Release Agreement, you will (Y) receive from the Company the
separation amounts and benefits specified in Section 4.2.2 of the Employment
Agreement, and (Z) be permitted for a transition period of up to two (2) months
following your Termination Date to retain use of the automobile currently leased
by the Company for you.

The separation amounts and benefits provided under Section 4.2.2 of the
Employment Agreement are extra amounts and benefits which you would not be
entitled to under the Company’s established policies, plans and procedures and
the separation amounts and benefits are in exchange for your signing (and not
later revoking) the Waiver and Release Agreement. The Company’s offer of the
separation amounts and benefits and your signing of the Waiver and Release
Agreement does not in any way indicate that you have any viable claims against
the Company or that the Company has or admits any liability to you whatsoever.

You are encouraged to consult with an attorney of your choice at your own
expense prior to signing the Waiver and Release Agreement. You will have been
given at least twenty-one (21) days prior to your Termination Date within which
to consider the Waiver and Release Agreement.

You are further advised that you may revoke the signed Waiver and Release
Agreement within seven (7) days after its signing. Any such revocation must be
made in writing and be received by me within the seven (7) day period. All
legally required taxes and any monies owed the Company shall be deducted from
the separation amounts and benefits provided under Section 4.2.2 of the
Employment Agreement.

3.      Company Property/Expenses

In accordance with Section 5.1.2 of the Employment Agreement, you are hereby
requested to immediately return to me all confidential information and trade
secrets of the Company, including all copies thereof as described in the
Employment Agreement. You are further precluded from transferring or using any
copies or excerpts of the foregoing items. Further, in accordance with Section
5.1.2, you are to immediately return to me all Company property in your
possession including, but not limited to, computers, other business equipment,
keys, credit cards, cellular phones and beepers, and Company identification
badges. Also, please note that all business expenses for which you are entitled
to reimbursement under the Company’s expense reimbursement

--------------------------------------------------------------------------------





 

Mr. Robert D. Iseman
November 14, 2003
Page 3

policy must be documented and submitted for approval within thirty (30) days
after your Termination Date.

4.      Protection of Confidential Information; Non-Competition

Please review all of your continuing obligations to the Company delineated in
Section 5 of the Employment Agreement. Specifically, please note that you have
the following obligations under Section 5:

  5.      Protection of Confidential Information; Non-Competition.

           5.1      The Executive acknowledges that the Executive’s services
will be unique, that they will involve the development of Company-subsidized
relationships with key customers, suppliers, and service providers as well as
with key Company employees and that the Executive’s work for the Company will
give the Executive access to highly confidential information not available to
the public or competitors, including trade secrets and confidential marketing,
sales, product development and other data and information which it would be
impracticable for the Company to effectively protect and preserve in the absence
of this Section 5 and the disclosure or misappropriation of which could
materially adversely affect the Company. Accordingly, the Executive agrees:

                5.1.1      except in the course of performing the Executive’s
duties provided for in Section 1.1, not at any time, whether before, during or
after the Executive’s employment with the Company, to divulge to any other
entity or person any confidential information acquired by the Executive
concerning the Company’s or its subsidiaries’ or affiliates’ financial affairs
or business processes or methods or their research, development or marketing
programs or plans, or any other of its or their trade secrets. The foregoing
prohibitions shall include, without limitation, directly or indirectly
publishing (or causing, participating in, assisting or providing any statement,
opinion or information in connection with the publication of) any diary, memoir,
letter, story, photograph, interview, article, essay, account or description
(whether fictionalized or not) concerning any of the foregoing, publication
being deemed to include any presentation or reproduction of any written, verbal
or visual material in any communication medium, including any book, magazine,
newspaper, theatrical production or movie, or television or radio programming or
commercial. In the event that the Executive is requested or required to make
disclosure of information subject to this Section 5.1.1 under any court order,
subpoena or other judicial process, then, except as prohibited by law, the
Executive will promptly notify the Company, take all reasonable steps requested
by the Company to defend against the compulsory disclosure and permit the
Company to control with counsel of its choice any proceeding relating to the
compulsory disclosure. The Executive acknowledges that all information, the
disclosure of which is prohibited by this section, is of a confidential and

--------------------------------------------------------------------------------



Mr. Robert D. Iseman
November 14, 2003
Page 4

  proprietary character and of great value to the Company and its subsidiaries
and affiliates.                 5.1.2      to deliver promptly to the Company on
termination of the Executive’s employment with the Company, or at any time that
the Company may so request, all confidential memoranda, notes, records, reports,
manuals, drawings, software, electronic/digital media records, blueprints and
other documents (and all copies thereof) relating to the Company’s (and its
subsidiaries’ and affiliates’) business and all property associated therewith,
which the Executive may then possess or have under the Executive’s control.

           5.2      In consideration of the Company’s entering into this
Agreement, the Executive agrees that at all times during the Term and thereafter
for the time period described hereinbelow, the Executive shall not, directly or
indirectly, for Executive or on behalf of or in conjunction with, any other
person, company, partnership, corporation, business, group, or other entity
(each, a “Person”):

                5.2.1      until the first anniversary of the Termination Date,
engage in any activity for or on behalf of a Competitor, as director, employee,
shareholder, consultant or otherwise, which is the same as or similar to
activity in which Executive engaged at any time during the last two (2) years of
employment by the Company;

                5.2.2      until the second anniversary of the Termination Date,
(i) call upon any Person who is, at such Termination Date, engaged in activity
on behalf of the Company or any subsidiary or affiliate of the Company for the
purpose or with the intent of enticing such Person to cease such activity on
behalf of the Company or such subsidiary or affiliate; or (ii) solicit, induce,
or attempt to induce any customer of the Company to cease doing business in
whole or in part with or through the Company or a subsidiary or affiliate, or to
do business with any Competitor.

           For purposes of this Agreement, “Competitor” means a person or entity
who or which is engaged in a material line of business conducted by the Company.
For purposes of this Agreement, “a material line of business conducted by the
Company” means an activity of the Company generating gross revenues to the
Company of more than twenty-five million dollars ($25,000,000) in the
immediately preceding fiscal year of the Company.

As you know, the Company takes seriously the protection of its confidential
information and trade secrets and its former employees’ obligations not to
compete.

So that there is no misunderstanding, please note that if a breach of Section 5
occurs, the Company will promptly take all necessary legal action to enforce its
rights under Section 5 of the Employment Agreement.

--------------------------------------------------------------------------------



Mr. Robert D. Iseman
November 14, 2003
Page 5

5.      General Matters

Should you require further clarification of any aspect of this letter, please
contact Richard G. Lively at 908-713-3450. If you retain counsel, he or she
should direct any communications to Thomas A. Kowalczyk, Assistant General
Counsel, at 908-730-4145.

Best wishes for success in your future endeavors.

  Sincerely yours,

FOSTER WHEELER LTD.



By /s/ Raymond J. Milchovich
       Raymond J. Milchovich
      President, Chief Executive Officer and
      Chairman of the Board of Directors

 

--------------------------------------------------------------------------------



ATTACHMENT I

FOSTER WHEELER LTD.

WAIVER AND RELEASE AGREEMENT

     (1)      In consideration for the separation amounts and benefits to be
provided to me under Section 4.2.2 of my September 10, 2002 Employment Agreement
(the “Employment Agreement”), I, on behalf of myself and my heirs, executors,
administrators, attorneys and assigns, hereby waive, release and forever
discharge FOSTER WHEELER LTD. (hereinafter referred to as the “Company”) and the
Company’s subsidiaries, divisions and affiliates, whether direct or indirect,
its and their joint ventures and joint venturers (including its and their
respective directors, officers, employees, shareholders, partners and agents,
past, present, and future), and each of its and their respective successors and
assigns (hereinafter collectively referred to as “Releasees”), from any and all
known or unknown actions, causes of action, claims or liabilities of any kind
which have or could be asserted against the Releasees arising out of or related
to my employment with and/or separation from employment with the Company and/or
any of the Releasees and/or any other occurrence up to and including the date of
this Waiver and Release Agreement, including but not limited to:

  (a) claims, actions, causes of action or liabilities arising under Title VII
of the Civil Rights Act, as amended, the Age Discrimination in Employment Act,
as amended (the “ADEA”), the Employee Retirement Income Security Act, as
amended, the Rehabilitation Act, as amended, the Americans with Disabilities
Act, as amended, the Family and Medical Leave Act, as amended, and/or any other
federal, state, municipal, or local employment discrimination statutes or
ordinances (including, but not limited to, claims based on age, sex, attainment
of benefit plan rights, race, religion, national origin, marital status, sexual
orientation, ancestry, harassment, parental status, handicap, disability,
retaliation, and veteran status); and/or

        (b) claims, actions, causes of action or liabilities arising under any
other federal, state, municipal, or local statute, law, ordinance or regulation;
and/or

        (c) any other claim whatsoever including, but not limited to, claims for
severance pay, claims based upon breach of contract, wrongful termination,
defamation, intentional infliction of emotional distress, tort, personal injury,
invasion of privacy, violation of public policy, negligence and/or any other
common law, statutory or other claim whatsoever arising out of or relating to my
employment with and/or separation from employment with the Company and/or any of
the other Releasees,

but excluding the filing of an administrative charge of discrimination, any
claims which I may make under state workers’ compensation or unemployment laws,
claims which by

--------------------------------------------------------------------------------



 

law I cannot waive, and/or claims under Sections 4.2.1, 4.2.2, and 7 of the
Employment Agreement.

     (2)      I also agree never to initiate legal action against any of the
Releasees or become party to such legal action on the basis of any claim of any
type whatsoever arising out of or related to my employment with and/or
separation from employment with the Company and/or any of the other Releasees,
other than legal action to challenge this Waiver and Release Agreement under
ADEA, to enforce Sections 4.2.1 and/or 7 of the Employment Agreement, or to
enforce the payment of the separation amounts and benefits to me under Section
4.2.2 of the Employment Agreement.

     (3)      I further acknowledge and agree that if I breach the provisions of
paragraph (2) above, then (a) the Company shall be entitled to receive without
bond an injunction to restrain any violation of paragraph (2) above, (b) the
Company shall not be obligated to make payment of the Employment Agreement
Section 4.2.2 separation amounts and benefits to me, (c) I shall be obligated to
pay to the Company its costs and expenses in enforcing this Waiver and Release
Agreement and defending against such legal action (including court costs,
expenses and reasonable legal fees), and (d) as an alternative to (c), at the
Company’s option, I shall be obligated upon demand to repay to the Company all
but $5,000.00 of the Employment Agreement Section 4.2.2 separation amounts and
benefits paid to me, and the foregoing covenants in this paragraph (3) shall not
affect the validity of this Waiver and Release Agreement and shall not be deemed
to be a penalty nor a forfeiture.

     (4)      To the extent permitted by law, I further waive my right to any
monetary recovery should any federal, state, or local administrative agency
pursue any claims on my behalf arising out of or related to my employment with
and/or separation from employment with the Company and/or any of the other
Releasees.

     (5)      To the extent permitted by law, I further waive, release, and
discharge Releasees from any reinstatement rights which I have or could have and
I acknowledge that I have not suffered any on-the-job injury for which I have
not already filed a claim.

     (6)      I agree that, through December 15, 2005, I shall not take any
actions or make any statements to the public, the media, future employers,
current, former or future Company employees, or any other third party whatsoever
that disparage or reflect negatively on the Releasees.

     (7)      I further agree from and after my December 14, 2003 Termination
Date to make myself available to the Company to provide reasonable cooperation
and assistance to the Company with respect to areas and matters in which I was
involved during my employment, including any threatened or actual litigation
concerning the Company, and to provide to the Company, if requested, information
and counsel relating to ongoing matters of interest to the Company. The Company
will, of course, take into consideration your personal and business commitments,
will give you as much advance notice as reasonably possible, and ask that you be
available at such time or times as are reasonably convenient to you and the
Company. The Company agrees to

2

--------------------------------------------------------------------------------



 

(i) reimburse you for the actual out-of-pocket expenses you incur as a result of
your complying with this provision, subject to your submission to the Company of
documentation substantiating such expenses as the Company may require, and (ii)
after December 14, 2005, pay you for your time at the rate of Two Hundred
Dollars ($200.00) per hour.

     (8)      I further agree that if I breach Section 5 and/or 6 of the
Employment Agreement and/or Paragraphs (6) or (7) above, in addition to any
other of the Company’s rights and legal remedies (a) the Company shall be
entitled to receive without bond an injunction to restrain any such breach, (b)
if the breach was material, the Company shall not be obligated to make payment
of the Employment Agreement Section 4.2.2 separation amounts and benefits to me,
and (c) if the breach was material, I shall be obligated to pay to the Company
its costs and expenses in enforcing Section 5 and/or 6 of the Employment
Agreement and/or Paragraphs (6) or (7) above (including court costs, expenses
and reasonable legal fees).

     (9)      I acknowledge that I have been given at least twenty-one (21) days
to consider this Waiver and Release Agreement thoroughly and I was encouraged to
consult with my personal attorney or representative at my own expense, if
desired, before signing below.

     (10)      I understand that I may revoke this Waiver and Release Agreement
within seven (7) days after its signing and that any revocation must be made in
writing and submitted within such seven day period to the Company’s President
and Chief Executive Officer. I further understand that if I revoke this Waiver
and Release Agreement, I shall not receive the Employment Agreement Section
4.2.2 separation amounts and benefits.

     (11)      I also understand that the Employment Agreement Section 4.2.2
separation amounts and benefits which I will receive in exchange for signing and
not later revoking this Waiver and Release Agreement are in addition to anything
of value to which I am already entitled.

     (12)      I FURTHER UNDERSTAND THAT THIS WAIVER AND RELEASE AGREEMENT
INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS TO DATE.

     (13)      I acknowledge and agree that if any provision of this Waiver and
Release Agreement is found, held, or deemed by a court of competent jurisdiction
to be void, unlawful or unenforceable under any applicable statute or
controlling law, the remainder of the Waiver and Release Agreement shall
continue in full force and effect.

     (14)      This Waiver and Release Agreement is deemed made and entered into
in the State of New Jersey without giving effect to its choice of laws
provisions, and in all respects shall be interpreted, enforced and governed
under applicable federal law and in the event reference shall be made to State
law, the internal laws of the State of New

3

--------------------------------------------------------------------------------



 

Jersey. Any dispute under this Waiver and Release Agreement shall be adjudicated
by a court of competent jurisdiction in the State of New Jersey.

     (15)      I further acknowledge and agree that I have carefully read and
fully understand all of the provisions of this Waiver and Release Agreement and
that I voluntarily enter into this Waiver and Release Agreement by signing
below.

 
/s/ Robert D. Iseman
Robert D. Iseman


December 16, 2003
(Date)

4

--------------------------------------------------------------------------------